DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 1, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al (US 9,059,574; hereinafter Coffman) in view of Penland et al (WO 2016153734; hereinafter Penland).
Regarding claim 1, Cofffman discloses a modular cable protector system (see figure 1) comprising: a cable protector (12) with an upper surface and having: (a) opposing side ramps (18,20) defining portions of the upper surface (see figure 1); (b) end connectors (28,30) for connecting a plurality of cable protectors (12,14) together in series (see figure 1); (c) at least one channel (36) extending in parallel between the side ramps (see figure 2); (d) a lid (22) removably covering the at least one channel (36) and defining 
Regarding claim 8, the modified Coffman discloses the system, wherein the tool engagement feature (as taught by Penland ) comprises a hook (450) secured to the lid.
Regarding claim 9, the modified Coffman discloses the system (see figure 4) wherein the tool engagement feature (1150, as taught by Penland) comprises a raised feature on the upper surface of lid (see figure 4 of Penland).


4.	 Claim 10 is rejected under 35 U.S.C. 103 as being obvious Coffman et al (US 9,059,574; hereinafter Coffman) in view of Penland et al (WO 2016153734; hereinafter Penland) as applied in claim 1 and further in view of Kaylor et al (US 9,103,075; hereinafter Kaylor).
Regarding claim 10, the modified Coffman discloses the claimed invention except for the tool engagement feature comprises a threaded insert on the upper surface of the lid and the tool has a threaded lower end to removable engage the threaded insert. Kaylor teaches a lifting structure wherein a tool engagement feature (206a, see figure 3a) comprises a threaded insert (column 4 lines 45-46) on the upper surface and a tool (1002) has a threaded lower end (1006) to removably engage the threaded insert (see figures 10a and 10b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the modified Coffman with the tool engagement feature comprising a threaded insert on the upper surface of the lid, and the tool has a threaded lower end to removably engage the threaded insert as taught by Kaylor provide lifting means with a more secure attachment as well as one that is permanently recessed within the cable protector.

5. 	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Coffman et al (US 9,059,574; hereinafter Coffman) in view of Penland et al (WO 2016153734; hereinafter 
Regarding claim 11, the modified Coffman discloses the claimed invention except for the tool engagement feature comprises an opening in the upper surface of the lid with a pin extending across the opening to removably engage the tool. The Metallurgical Group teaches a lifting structure (see figure 1; 1-1) wherein the tool engagement feature (see figure 3) comprises an opening (1-6; see figure 3) in with a pin (2-1) extending across the opening for removably engaging the tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the modified Coffman with the tool engagement feature an opening in the upper surface of the cable protector with a pin extending across the opening for removably engaging the tool as taught by the Metallurgical Group to provide lifting means with a more secure attachment and for making the system more aesthetically appealing.

Allowable Subject Matter
6.	Claims 13-18 allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2-7 and 13-18:
Regarding claims 2-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations discloses the modular cable protector system wherein the tool engagement feature comprise an opening in the upper surface having a lower 
Regarding claims 13-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations discloses a modular cable protector system comprising: an opening in the upper surface having a lower portion; and (f) an undercut extending horizontally from the lower portion of the opening beneath the lid; and a tool having an elongated vertical member with a horizontal protrusion at its lower end for removable insertion into the opening with the horizontal protrusion extending into the undercut beneath the lid, to thereby open the lid by lifting upward on the tool. 
This limitation is found in claims 2-7 and 13-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henry (US 8,309,850 and US 10,396,539), Berardi (US 6,499,410) and Coffman (US D717248) disclose a modular cable protector.

8.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 2, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848